1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     SHANNON CARTER,                                      Case No. 2:18-cv-01774-JAD-CWH

10                                        Plaintiff,               ORDER
             v.
11
      JAMES DZURENDA, et al.,
12
                                     Defendants.
13

14

15   I.     DISCUSSION

16          According to the Nevada Department of Corrections (“NDOC”) inmate database,

17   Plaintiff is no longer incarcerated at High Desert State Prison. Plaintiff has not filed an

18   updated address notification with the Court. The Court notes that pursuant to Nevada

19   Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written

20   notification of any change of mailing address, email address, telephone number, or

21   facsimile number. The notification must include proof of service on each opposing party

22   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the

23   action, entry of default judgment, or other sanctions as deemed appropriate by the court.”

24   Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of

25   this order to file his updated address with this Court. If Plaintiff does not update the Court

26   with his current address within thirty (30) days from the date of entry of this order, the

27   Court will recommend dismissal of this action without prejudice.

28
                                                       1
1
     II.    CONCLUSION
2
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
3
     with the Court within thirty (30) days from the date of this order.
4
            It is further ordered that failure to comply with this order will result in a
5
     recommendation that the case be dismissed without prejudice.
6

7           DATED: May 22, 2019

8
                                                UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
